United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3665
                                   ___________

Edgar Orantes Castillo,               *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the Immigration
                                      * and Naturalization Service.
John D. Ashcroft, Attorney General    *
of the United States,                 *      [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                          Submitted: October 2, 2003
                              Filed: October 16, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

        Guatemalan citizen Edgar Orantes Castillo petitions for review of an order of
the Board of Immigration Appeals (BIA) summarily affirming an Immigration
Judge’s denial of his application for asylum and withholding of removal. Orantes
Castillo argues that the BIA abused its discretion in denying his asylum claim, and
that it abused its discretion and deprived him of due process by summarily affirming
the Immigration Judge’s decision without a separate opinion stating its reasons. After
careful review of the record, we deny the petition.
       We conclude that the BIA’s decision is supported by substantial evidence, as
Orantes Castillo did not show past persecution or a well-founded fear of future
persecution. He presented no evidence that the guerrilla forces sought to recruit him
and his family because of their political opinion or any other protected characteristic.
A mere attempt to increase the fighting ranks does not warrant asylum, and Orantes
Castillo admitted that was the guerrillas’ motive. See INS v. Elias-Zacarias, 502 U.S.
478, 482-83 (1992). Further, the government presented evidence of changed
conditions in Guatemala: the civil war has ended and guerrilla forces have disbanded
and are participating in the political process. See Melecio-Saquil v. Ashcroft, 337
F.3d 983, 987 (8th Cir. 2003).

       In addition, we find that the BIA’s summary affirmance was not an abuse of
discretion, see Dominguez v. Ashcroft, 336 F.3d 678, 680 (8th Cir. 2003), and we
conclude that there was no violation of Orantes Castillo’s due process rights in this
case, see Georgis v. Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-